United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1311
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Frederick Cooper,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 27, 2011
                                Filed: October 4, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick Cooper appeals the 480-month prison sentence the district court1
imposed when it granted his motion to reduce his life sentence based on 18 U.S.C.
§ 3582(c)(2) and Amendment 706 to the United States Sentencing Guidelines. After
considering the arguments on appeal, we conclude that the district court did not abuse
its discretion in sentencing Cooper: the record reflects that the court correctly
determined the amended Guidelines range, carefully considered 18 U.S.C. § 3553(a)
and the applicable Guidelines policy statement, and explained why it chose this

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
particular reduction. See United States v. Burrell, 622 F.3d 961, 963-64 (8th Cir.
2010). Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                       ______________________________




                                       -2-